Exhibit 10.1

 

THE TRAVELERS COMPANIES, INC.
AMENDED AND RESTATED 2014 STOCK INCENTIVE PLAN

 

1.                                      Purpose. The purposes of The Travelers
Companies, Inc. Amended and Restated 2014 Stock Incentive Plan (the “Plan”) are
(i) to attract and retain Eligible Persons by providing competitive compensation
opportunities, (ii) to provide Eligible Persons with incentive-based
compensation in the form of Company Common Stock, (iii) to attract and
compensate non-employee directors for service as Board and committee members,
(iv) to encourage decision making based upon long-term goals, and (v) to align
the interest of Eligible Persons with that of the Company’s shareholders by
encouraging such persons to acquire a greater ownership position in the Company.

 

2.                                      Definitions. Wherever used herein, the
following terms shall have the respective meanings set forth below:

 

“Award” means an award to a Participant made in accordance with the terms of the
Plan.

 

“Board” means the Board of Directors of the Company.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor thereto.

 

“Company” means The Travelers Companies, Inc.

 

“Committee” means the Compensation Committee of the Board, or a subcommittee of
that committee, or such other committee of the Board (including, without
limitation, the full Board) to which the Board has delegated power to act under
or pursuant to the provisions of the Plan.  Unless otherwise determined by the
Board, the Committee shall consist of no less than two directors, all of whom
shall be intended to qualify as “independent directors” within the meaning of
Rule 303A of the New York Stock Exchange, as “outside directors” within the
meaning of Section 162(m) of the Code, and as “non-employee directors” within
the meaning of Rule 16b-3 under the Exchange Act.

 

“Common Stock” means the common stock of the Company.

 

“Change of Control” means the first to occur of (i) any “person” within the
meaning of Section 14(d) of the Exchange Act, other than a Permitted Holder, is
or becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of fifty percent (50%) or more of the
then-outstanding Common Stock, other than pursuant to a purchase of Common Stock
from the Company; (ii) individuals who constitute the Board on the effective
date of this Plan, cease for any reason to constitute at least a majority
thereof, provided that any person becoming a director subsequent to the
effective date of this Plan, whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least three quarters of the
directors comprising the Board on the effective date of this Plan (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without objection to such nomination)
shall be, for purposes of this clause (ii), considered as though such person
were a member of the Board on the

 

1

--------------------------------------------------------------------------------


 

effective date of this Plan; (iii) any plan or proposal for the liquidation of
the Company is adopted by the shareholders of the Company; (iv) all or
substantially all of the assets of the Company are sold, liquidated or
distributed (in one or a series of related transactions) to any person or group
other than Permitted Holders; or (v) the consummation of a reorganization,
merger, consolidation or other corporate transaction involving the Company (a
“Transaction”), in each case, with respect to which the shareholders of the
Company immediately prior to such Transaction do not, immediately after the
Transaction, own more than fifty percent (50%) of the combined voting power of
the Company or other entity resulting from such Transaction in substantially the
same proportion as their ownership of the voting power of the Company
immediately prior to such Transaction.  Notwithstanding the foregoing, for
purposes of Awards hereunder that are subject to the provisions of Section 409A
of the Code and the regulations promulgated thereunder (“Code Section 409A”), no
Change of Control shall be deemed to have occurred upon an event described in
clauses (i) through (v) above that would have the effect of changing the time of
payment of such Award unless such event would also constitute a change in the
ownership or effective control of, or a change in the ownership of a substantial
portion of the assets of, the Company for purposes of Code Section 409A.

 

“Eligible Person” means an employee, non-employee director, consultant or other
service provider with respect to the Company or its affiliates.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor thereto.

 

“Fair Market Value” means, as of a specified date, unless otherwise determined
by the Committee, the closing trading price of a share of Common Stock on the
New York Stock Exchange or on any national securities exchange on which the
shares of Common Stock are then listed, or if the shares were not traded on such
date, then on the immediately preceding date on which such shares of Common
Stock were traded, all as reported by such source as the Committee may select.

 

“ISO” means an incentive stock option as defined in Section 422 of the Code.

 

“Option Proceeds” means the cash actually received by the Company for the
exercise price in connection with the exercise of a stock option granted under
the Plan plus the tax benefit that could be realized by the Company as a result
of such stock option exercise, which tax benefit shall be determined by
multiplying (a) the amount that is deductible for federal income tax purposes as
a result of such stock option exercise (currently, equal to the amount upon
which the Participant’s withholding tax obligation is calculated) times (b) the
maximum federal corporate income tax rate for the year of exercise. To the
extent a Participant pays the exercise price and/or withholding taxes with
shares of Common Stock, Option Proceeds shall not be calculated with respect to
the amounts so paid with shares.

 

“Participant” means an Eligible Person who is selected by the Committee to
participate in the Plan.

 

2

--------------------------------------------------------------------------------


 

“Permitted Holder” means (i) the Company or any of its affiliates, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities or (iv) a corporation
owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock of the Company.

 

“Performance Conditions” may, for purposes of Awards under the Plan, include one
or more of: earnings per share, earnings before interest and tax, net income,
adjusted net income, operating income, stock price, total shareholder return,
market share, return on equity, cash return on equity, achievement of profit,
loss and/or expense ratio, revenue targets, cash flows, book value, return on
assets or return on capital, improvements in capital structure, revenues or
sales, working capital, credit rating, improvement in workforce diversity,
employee retention, closing of corporate transactions, customer satisfaction, or
implementation, completion or attainment of products or projects. Such
Performance Conditions may be based on the attainment of levels set for such
financial measures with respect to the Company or any subsidiary, division,
business unit, or any combination thereof and may be set as an absolute measure
or relative to a designated peer group or index of comparable companies. Such
Performance Conditions shall be set and defined by the Committee within the time
period prescribed by Section 162(m) of the Code, and for purposes of defining
such Performance Conditions, the Committee may elect to exclude the impact of
certain extraordinary or non-recurring items. Unless specifically determined by
the Committee at the time a Performance Condition is set, the satisfaction of
any Performance Condition shall be determined by eliminating the impact of any
change in accounting rules which becomes effective following the time such
Performance Condition is set.

 

“Prior Plan” means the Company’s Amended and Restated 2004 Stock Incentive Plan.

 

“Prior Plan Award” means an equity award granted under the Prior Plan which
remains outstanding as of the effective date of this Plan.

 

3.                                      Shares Subject to the Plan. Subject to
adjustment as provided in Section 20, the number of shares of Common Stock which
shall be available and reserved for grant of Awards under the Plan shall be
16,900,000.  The shares of Common Stock issued under the Plan may come from
authorized and unissued shares or shares purchased in the open market. No
Participant may, in any consecutive three calendar year period, be granted
Awards of stock options and stock appreciation rights under Sections 7 and 8 of
the Plan, respectively, with respect to more than 3,000,000 shares of Common
Stock, subject to adjustment as provided in Section 20.

 

Shares of Common Stock subject to an Award granted under this Plan or a Prior
Plan Award that expires unexercised, that is forfeited, terminated or canceled,
that is settled in cash or other forms of property, or otherwise does not result
in the issuance of shares of Common Stock, in whole or in part, shall thereafter
again be available for grant under the Plan. If the exercise price of any stock
option is satisfied by delivering shares of Common Stock to the Company (by
tender of such shares or attestation) or by authorizing the Company to retain
shares of Common Stock, only the number of shares of Common Stock delivered to
the Participant net of shares of

 

3

--------------------------------------------------------------------------------


 

Common Stock delivered to the Company (by tender or attestation) or retained by
the Company shall be deemed delivered for purposes of determining the maximum
number of shares of Common Stock available for grant under the Plan. To the
extent any shares of Common Stock subject to an Award are not delivered to a
Participant because such shares are used to satisfy an applicable tax or other
withholding obligations, such shares shall not be deemed to have been delivered
for purposes of determining the maximum number of shares of Common Stock
available for grant under the Plan. Shares of Common Stock purchased by the
Company on the open market using Option Proceeds shall also be available for
grant under the Plan; provided, however, that the increase in the number of
shares of Common Stock available for grant pursuant to such market purchases
shall not be greater than the number that could be repurchased at Fair Market
Value on the date of exercise of the stock option giving rise to such Option
Proceeds.

 

In addition, the number of shares of Common Stock available for grant under the
Plan shall not be reduced by shares subject to Awards granted upon the
assumption of or in substitution for awards granted by a business or entity that
is merged into or acquired by (or whose assets are acquired by) the Company.

 

4.                                      Administration.

 

4.1                               Committee Authority. The Committee shall have
full and exclusive power to administer and interpret the Plan, to grant Awards
and to adopt such administrative rules, regulations, procedures and guidelines
governing the Plan and the Awards as it may deem necessary in its discretion,
from time to time. The Committee’s authority shall include, but not be limited
to, the authority to:

 

(i)                                     determine the type and timing of Awards
to be granted under the Plan;

 

(ii)                                  select Award recipients and determine the
extent of their participation;

 

(iii)                               establish all other terms, conditions,
restrictions and limitations applicable to Awards and the shares of Common Stock
issued pursuant to Awards, including, but not limited to, those relating to a
Participant’s retirement, death, disability, leave of absence or termination of
employment; and

 

(iv)                              waive vesting or forfeiture conditions with
respect to outstanding Awards.

 

The Committee’s right to make any decision, interpretation or determination
under the Plan shall be in its sole and absolute discretion.

 

4.2                               Administration of the Plan. The administration
of the Plan shall be managed by the Committee. The Committee shall have the
power to prescribe and modify, as necessary, the form of Award document, to
correct any defect, supply any omission or clarify any inconsistency in the Plan
and/or in any Award document and to take such actions and make such
administrative determinations that the Committee deems appropriate in its
discretion. Any decision of the Committee in the administration and
interpretation of the Plan, as described herein, shall be final, binding and
conclusive on all parties concerned, including the Company, its shareholders and
subsidiaries and all Participants.

 

4

--------------------------------------------------------------------------------


 

4.3                               Delegation of Authority. To the extent
permitted under applicable law, the Committee may at any time delegate to a
committee of the Board or one or more officers of the Company some or all of its
authority over the administration of the Plan, with respect to persons who are
not subject to the reporting requirements of Section 16(a) of the Exchange Act
or “covered employees” described in Section 162(m) of the Code.

 

5.                                      Eligibility. The Committee shall
determine which Eligible Persons shall be eligible to receive Awards. No
Eligible Person shall have at any time the right to receive an Award, or having
been selected for an Award, to receive any further Awards.

 

The Committee may also grant stock options, stock appreciation rights,
restricted stock, performance awards or other Awards under the Plan in
substitution for, or in connection with the assumption of, existing options,
stock appreciation rights, restricted stock, performance awards or other awards
granted, awarded or issued by another entity and assumed or otherwise agreed to
be provided for by the Company pursuant to or by reason of a transaction
involving a merger, consolidation, plan of exchange, acquisition of property or
stock, separation, reorganization or liquidation to which the Company or any
subsidiary is a party. The terms and conditions of the substitute Awards may
vary from the terms and conditions set forth in the Plan to the extent the
Committee at the time of the grant may deem appropriate to conform, in whole or
in part, to the provisions of the awards in substitution for which they are
granted.

 

6.                                      Awards. Awards under the Plan may
consist of: non-qualified stock options, ISOs, stock appreciation rights,
restricted stock, performance awards and any other stock-based awards, including
deferred stock units.

 

7.                                      Stock Options.

 

7.1                               Types of Options. Stock options granted under
the Plan may be non-qualified stock options, ISOs or any other type of stock
option permitted under the Code, as determined by the Committee and evidenced by
the document governing the Award.

 

7.2                               ISOs. The terms and conditions of any ISO
shall be subject to the provisions of Section 422 of the Code and the terms,
conditions, limitations and administrative procedures established by the
Committee. At the discretion of the Committee, ISOs may be granted to any
employee of the Company and its subsidiaries, as such term is defined in
Section 424(f) of the Code (each, a “Subsidiary”). No ISO may be granted to any
Participant who, at the time of such grant, owns more than ten percent (10%) of
the total combined voting power of all classes of stock of the Company or of any
Subsidiary, unless (i) the exercise price for such ISO is at least one-hundred
and ten percent (110%) of the Fair Market Value of a share of Common Stock on
the date the ISO is granted, and (ii) the date on which such ISO terminates is a
date not later than the day preceding the fifth anniversary of the date on which
the ISO is granted. Any Participant who disposes of shares acquired upon the
exercise of an ISO either within two years after the date of grant of such ISO
or within one year after the transfer of such shares to the

 

5

--------------------------------------------------------------------------------


 

Participant, shall notify the Company of such disposition and of the amount
realized upon such disposition. The maximum number of shares of Common Stock
available under the Plan for issuance as ISOs shall be the full number of shares
reserved for issuance under Section 3 hereof.

 

All stock options granted under the Plan are intended to be nonqualified stock
options, unless the applicable Award document expressly states that the stock
option is intended to be an ISO. If a stock option is intended to be an ISO, and
if for any reason such stock option (or portion thereof) shall not qualify as an
ISO, then, to the extent of such nonqualification, such stock option (or portion
thereof) shall be regarded as a nonqualified stock option granted under the
Plan; provided that such stock option (or portion thereof) otherwise complies
with the Plan’s requirements relating to nonqualified stock options.

 

7.3                               Exercise Price and Period. The Committee shall
establish the exercise price, which price (other than for substitute options
pursuant to Section 5 or options intended to meet the requirements described
under Section 26 for Eligible Persons outside of the United States) shall be no
less than the Fair Market Value of a share of the Common Stock on the date of
grant. Each stock option may be exercised in whole or in part on the terms
provided in the Award document. The Committee also shall establish the period
during which a stock option is exercisable, provided that in no event may a
stock option be exercisable for a period of more than ten (10) years from the
date of grant.

 

When a stock option is no longer exercisable, it shall be deemed to have lapsed
or expired.

 

7.4                               Manner of Exercise. The exercise price of each
share as to which a stock option is exercised and, if requested, the amount of
any federal, state, local or foreign withholding taxes, shall be paid in full at
the time of such exercise. For purposes of this Section 7.4, the exercise date
of a stock option shall be the later of the date a notice of exercise is
received by the Company and, if applicable, the date payment is received by the
Company pursuant to clauses (i), (ii), (iii), (iv) or (v) below.  The exercise
of any stock option shall be contingent on and subject to such payment of the
exercise price and withholding taxes, or the arrangement for the satisfaction of
such payments in a manner satisfactory to the Committee. Such payment shall be
made in any of the following forms:

 

(i)                                     in cash (including check, bank draft or
money order),

 

(ii)                                  by delivery of shares of Common Stock
owned by the Participant (by tender of such shares or by attestation) having a
Fair Market Value as of the date of exercise equal to the exercise price for the
total number of shares as to which the option is exercised, plus applicable
taxes, if requested, subject to (A) the shares so delivered having such
characteristics as are required, if necessary, in order to avoid adverse
accounting consequences to the Company on account of use of such shares

 

6

--------------------------------------------------------------------------------


 

to pay the exercise price and (B) such other guidelines for the tender of Common
Stock as the Committee may establish,

 

(iii)                               if approved by the Committee in the related
Award document or other action by the Committee, authorization of the Company to
retain from the total number of shares of Common Stock as to which the option is
exercised that number of shares of Common Stock having a Fair Market Value as of
the date of exercise equal to the exercise price for the total number of shares
as to which the option is exercised, plus applicable taxes, if requested (i.e.,
a “net settlement” arrangement),

 

(iv)                              subject to such rules as may be established by
the Committee, through the delivery of irrevocable instructions to a broker to
sell Shares obtained upon the exercise of the stock option and to deliver
promptly to the Company an amount out of the proceeds of such sale equal to the
aggregate exercise price for the Shares being purchased, or

 

(v)                                 such other consideration as the Committee
deems appropriate, or by a combination of cash, shares of Common Stock,
retention of shares and such other consideration.

 

The Committee may, with the consent of the Participant and subject to
Section 21, cancel any outstanding stock option in consideration of a cash
payment in an amount not greater than the excess, if any, of the aggregate Fair
Market Value (on the date of such cancellation) of the shares subject to the
stock option over the aggregate exercise price of such stock option; provided,
however, that the Participant’s consent is not required for such a cancellation
pursuant to Section 13 hereof.

 

7.5                               Automatic Exercise in Certain Circumstances.
Notwithstanding Sections 7.3 and 7.4 of the Plan, to the extent that any portion
of a vested and exercisable stock option remains unexercised as of the close of
business on the expiration date of the stock option (either the originally
scheduled expiration date or such earlier date on which the stock option would
otherwise expire pursuant to the applicable Award documents in connection with a
termination of employment other than due to gross misconduct or cause) (the
“Automatic Exercise Date”), the entire vested and exercisable portion of such
stock option will be exercised on the Automatic Exercise Date without any
further action by the Participant to whom the stock option was granted (or the
person or persons to whom the stock option may have been transferred in
accordance with Section 15 of the Plan and any applicable Award documents), but
only if (i) the Fair Market Value per share of Common Stock on the Automatic
Exercise Date is at least $0.01 greater than the per share exercise price of the
stock option, and (ii) no suspension of the automatic option exercise program
described under this Section 7.5 is then in effect. The aggregate exercise price
for any option exercise under this Section 7.5 and any related withholding taxes
will be paid by the Company retaining from the total number of shares of Common
Stock as to which the stock option is being exercised a number

 

7

--------------------------------------------------------------------------------


 

of shares having an aggregate Fair Market Value as of the Automatic Exercise
Date equal to the amount of such aggregate exercise price plus the applicable
withholding taxes. Consistent with Section 26 of the Plan, the Committee shall
have the authority to limit or modify the applicability of this provision to
Participants who are foreign nationals or employed outside of the United States,
or both. Because the responsibility for exercising a stock option rests with the
Participant, and because the exercise procedure described in this Section 7.5 is
provided only as a convenience to Participants, neither the Committee, the
Company nor any of its directors, officers, employees or agents shall incur any
liability to any Participant if a stock option expires unexercised because an
exercise pursuant to this Section 7.5 fails to occur for any reason.

 

8.                                      Stock Appreciation Rights. An Award of a
stock appreciation right shall entitle the Participant, subject to terms and
conditions determined by the Committee, to receive upon exercise of the stock
appreciation right all or a portion of the excess of the Fair Market Value of a
specified number of shares of Common Stock as of the date of exercise of the
stock appreciation right over a specified strike price, which price (other than
for substitute stock appreciation rights pursuant to Section 5 or stock
appreciation rights intended to meet the requirements described under Section 26
for Eligible Persons outside of the United States) shall be no less than the
Fair Market Value of a share of the Common Stock on the date of grant of the
stock appreciation right or the date of grant of a previously granted related
stock option, as determined by the Committee in its discretion. A stock
appreciation right may be granted in connection with a previously or
contemporaneously granted stock option, or independent of any stock option. If
issued in connection with a previously granted related stock option, the
Committee shall impose a condition that the exercise of the stock appreciation
right cancels the related stock option and exercise of the related stock option
cancels the stock appreciation right, and the other terms of the stock
appreciation right shall be identical in all respects to the terms of the
related stock option except for the medium of payment. Each stock appreciation
right may be exercised in whole or in part on the terms provided in the Award
document. Stock appreciation rights granted independent of any stock option
shall be exercisable for such period as specified by the Committee; provided
that, in no event may a stock appreciation right be exercisable for a period of
more than ten (10) years. When a stock appreciation right is no longer
exercisable, it shall be deemed to have lapsed or terminated. Except as
otherwise provided in the applicable agreement, upon exercise of a stock
appreciation right, payment to the Participant shall be made in the form of
cash, shares of Common Stock or a combination of cash and shares of Common Stock
as promptly as practicable after such exercise. The Award document may provide
for a limitation upon the amount or percentage of the total appreciation on
which payment (whether in cash and/or shares of Common Stock) may be made in the
event of the exercise of a stock appreciation right. The Committee may, with the
consent of the Participant and subject to Section 21, cancel any outstanding
stock appreciation right in consideration of a cash payment in an amount not in
excess of the difference between the aggregate Fair Market Value (on the date of
such cancellation) of any shares subject to the stock appreciation right and the
aggregate strike price of such Shares; provided, however, that the Participant’s
consent is not required for such a cancellation in connection with the purchase
of such stock appreciation right pursuant to Section 13 hereof. The automatic
exercise provisions described under Section 7.5 with respect to stock options
shall apply on a similar basis with respect to stock appreciation rights.

 

8

--------------------------------------------------------------------------------


 

9.                                      Restricted Stock. Restricted stock may
be granted in the form of actual shares of Common Stock, which shall be
evidenced by a certificate with an appropriate legend, or in uncertificated
direct registration form, registered in the name of the Participant but held by
the Company until the end of the restricted period, as determined by the
Committee. As a condition to the receipt of an award of restricted stock in the
form of actual shares of Common Stock, a Participant may be required to execute
any stock powers, escrow agreements or other documents as may be determined by
the Committee. Any conditions, limitations, restrictions, vesting and forfeiture
provisions shall be established by the Committee in its discretion.

 

The Committee may, on behalf of the Company, approve the purchase by the Company
of any shares subject to an Award of restricted stock, to the extent vested, for
an amount equal to the aggregate Fair Market Value of such shares on the date of
purchase. Awards of restricted stock may provide the Participant with dividends
or dividend equivalents (pursuant to Section 17) and voting rights, if in the
form of actual shares, prior to vesting. With respect to Awards of restricted
stock intended to qualify as “performance-based compensation” under
Section 162(m) of the Code, the Committee shall establish and administer
Performance Conditions in the manner described in Section 162(m) and Treasury
Regulations promulgated thereunder as an additional condition to the vesting or
payment, as applicable, of such Awards.

 

10.                               Performance Awards. Performance awards may be
in the form of performance shares valued with reference to a share of Common
Stock or performance units valued with reference to an amount of property
(including cash) other than shares of Common Stock. Performance awards may also
be granted in the form of any other stock-based Award. Performance awards shall
entitle a Participant to future payments based upon the attainment of
Performance Conditions established in writing by the Committee. Payment shall be
made in cash, shares of Common Stock or any combination thereof, as determined
by the Committee. The Award document establishing a performance award may
establish that a portion of a Participant’s Award will be paid for performance
that exceeds the minimum target but falls below the maximum target available to
the Award. With respect to Awards of restricted stock intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, the Committee
shall establish and administer Performance Conditions in the manner described in
Section 162(m) and Treasury Regulations promulgated thereunder as an additional
condition to the vesting or payment, as applicable, of such performance awards.
The Award document shall also provide for the timing of payment.

 

Following the conclusion or acceleration of the period of time designated for
attainment of the Performance Conditions, the Committee shall determine the
extent to which the Performance Conditions have been attained and shall then
cause to be delivered to the Participant (i) a number of shares of Common Stock
equal to the number of performance shares or the value of such performance units
determined by the Committee to have been earned, and/or (ii) cash equal to the
Fair Market Value of such number of performance shares or the value of
performance units, as the Committee shall elect or as shall have been stated in
the applicable Award document. In no event may performance awards be granted to
a single Participant in any calendar year (i) in respect of more than 1,000,000
shares of Common Stock (if the Award is denominated in shares of Common Stock)
or (ii) having a maximum payment with a value greater than $15,000,000 (if the
Award is denominated in other than shares of Common Stock).

 

9

--------------------------------------------------------------------------------


 

11.                               Other Stock-Based Awards. The Committee may
issue unrestricted shares of Common Stock, or other awards denominated in Common
Stock (including but not limited to phantom stock and restricted or deferred
stock units), to Participants, alone or in tandem with other Awards, in such
amounts and subject to such terms and conditions as the Committee shall from
time to time in its sole discretion determine. With respect to such Awards
intended to qualify as “performance-based compensation” under Section 162(m) of
the Code, the Committee shall establish and administer Performance Conditions in
the manner described in Section 162(m) and Treasury Regulations promulgated
thereunder as an additional condition to the vesting and payment of such Awards
in accordance with Section 10.

 

12.                               Award Documents. Each Award under the Plan
shall be evidenced by an Award document (which may consist of a term sheet or an
agreement, and may be provided in electronic form) setting forth the terms and
conditions, as determined by the Committee, which shall apply to such Award, in
addition to the terms and conditions specified in the Plan. The Committee may,
in its discretion, place terms in the Award documents that provide for the
acceleration of any time periods relating to the exercise or realization of any
Awards so that such Awards may be exercised or realized in full on or before a
date fixed by the Committee, in connection with a Change of Control.

 

13.                               Change of Control. The Committee may, in its
discretion, at the time an Award is made hereunder or at any time prior to,
coincident with or after the time of a Change of Control:

 

(i)                                     provide for the purchase or cancellation
of such Awards, for an amount of cash, if any, equal to the amount which could
have been obtained upon the exercise or realization of such rights had such
Awards been currently exercisable or payable;

 

(ii)                                  make such adjustment to the Awards then
outstanding as the Committee deems appropriate to reflect such transaction or
change (including the acceleration of vesting); and/or

 

(iii)                               cause the Awards then outstanding to be
assumed, or new rights substituted therefore, by the surviving corporation in
such Change of Control.

 

The Committee may, in its discretion, include such further provisions and
limitations in any Award document as it may deem equitable and in the best
interests of the Company.

 

14.                               Withholding. The Company and its subsidiaries
shall have the right to deduct from any payment to be made pursuant to the Plan,
or to require prior to the issuance or delivery of any shares of Common Stock or
the payment of cash under the Plan, any taxes (whether federal, state, local or
foreign) to be withheld therefrom. The Committee may, in its discretion, permit
a Participant to elect to satisfy such withholding obligation by any of the
methods pursuant to which the exercise price of a stock option may be paid
pursuant to Section 7. Any satisfaction of tax obligations through the
withholding of shares may only be up to the statutory minimum tax rate. Any
fraction of a share of Common Stock required to satisfy such obligation shall be
disregarded and the amount due shall instead be paid in cash to the Participant.

 

10

--------------------------------------------------------------------------------


 

15.                               Transferability. Except as provided in this
Section, during the lifetime of a Participant to whom an Award is granted, only
that Participant (or that Participant’s legal representative in the case of
disability) may exercise a stock option or stock appreciation right, or receive
payment with respect to restricted stock, a performance award or any other
Award. The Committee may permit (on such terms, conditions and limitations as it
determines), an Award of restricted stock, stock options, stock appreciation
rights, performance shares or performance units or other Awards to be
transferred or transferable to family members, charities or estate planning
vehicles, in each case, for no consideration and only to the extent permissible
by law and, in the case of an ISO, to the extent permissible under Section 422
of the Code. Other than as stated in the preceding sentence, no Award may be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by a Participant otherwise than by will or by the laws of descent and
distribution, and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company.

 

16.                               Deferrals and Settlements. The Committee may
require or permit Participants to elect to defer the issuance of shares or the
settlement of Awards in cash under such rules and procedures as it may establish
under the Plan. It may also provide that deferred settlements include the
payment or crediting of interest or dividend equivalents on the deferral
amounts. Any such rules or procedures shall comply with the requirements of Code
Section 409A, including those with respect to the time when a deferral election
may be made, the period of the deferral and the events that would result in the
payment of the deferred amount.

 

17.                               Dividends and Dividend Equivalents. An Award
(other than a stock option or stock appreciation right) may, if so determined by
the Committee, provide the Participant with the right to receive dividend
payments or dividend equivalent payments with respect to Common Stock subject to
the Award (both before and after the Common Stock subject to the Award is
earned, vested or acquired), which payments may be either made currently or
credited to an account for the Participant, and may be settled in cash or Common
Stock, as determined by the Committee; provided, however, that in the case of
any performance-based Awards, any associated dividends or dividend equivalent
payments will not be paid unless and until the corresponding portion of the
underlying Award is earned. Any such settlements, and any such crediting of
dividends or dividend equivalents or reinvestment in shares of Common Stock, may
be subject to such conditions, restrictions and contingencies as the Committee
shall establish, including the reinvestment of such credited amounts in Common
Stock equivalents.

 

18.                               No Right to Awards or Employment. No person
shall have any claim or right to be granted an Award, and the grant of an Award
shall not be construed as giving a Participant the right to continue in the
employ of the Company or its subsidiaries. Further, the Company and its
subsidiaries expressly reserve the right at any time to dismiss a Participant
without any liability, or any claim under the Plan, except as expressly provided
herein or in any Award document entered into hereunder.

 

19.                               Rights as a Shareholder. Unless the Committee
determines otherwise, a Participant shall not have any rights as a shareholder
with respect to shares of Common Stock covered by an Award until the date the
Participant becomes the holder of record with respect to such shares. No
adjustment will be made for dividends or other rights for which the record date
is prior to such date, except as provided in Section 17.

 

11

--------------------------------------------------------------------------------


 

20.                               Adjustment of and Changes in Common Stock.
Except as otherwise provided under Section 13 or as separately addressed
pursuant to Section 17, in the event of any Share dividend or split,
reorganization, recapitalization, merger, consolidation, spin-off, combination
or transaction or exchange of Shares or other corporate exchange, equity
restructuring (as defined under Financial Accounting Standards Board (FASB)
Accounting Standards Codification 718), or any distribution to shareholders
other than regular cash dividends or any transaction similar to the foregoing
the Committee shall cause there to be made a substitution or adjustment, as it
determines to be equitable in order to prevent a dilution or enlargement of
rights relative to other shareholders of Common Stock, to (i) the number and
kind of shares of Common Stock or other securities issued or reserved for
issuance pursuant to the Plan and to outstanding Awards (including but not
limited to the number and kind of shares of Common Stock or other securities to
which such Awards are subject, and the exercise or strike price of such Awards)
to the extent such other Awards would not otherwise automatically adjust in the
equity restructuring, (ii) the maximum number of Shares for which Awards may be
granted during a specified period to any Participant, and/or (iii) any other
affected terms of such Awards; provided, in each case, that no such adjustment
shall be authorized under this Section 20 to the extent that such adjustment
would cause an Award to be subject to adverse tax consequences under
Section 409A of the Code. In either case, any such substitution or adjustment
shall be conclusive and binding for all purposes of the Plan. Unless otherwise
determined by the Committee, the number of shares of Common Stock subject to an
Award shall always be a whole number. In no event shall an outstanding stock
option or stock appreciation right be amended for the sole purpose of decreasing
the exercise price or strike price thereof, except in accordance with Section 21
of the Plan.

 

21.                               Amendment; Repricing. The Board may amend,
suspend or terminate the Plan or any portion thereof at any time, provided that
(i) no amendment shall be made without shareholder approval if such approval is
necessary in order for the Plan to continue to comply with the rules of the New
York Stock Exchange or if such approval is necessary in order for the Company to
avoid being denied a tax deduction under Section 162(m) of the Code, and (ii) no
amendment, suspension or termination may materially adversely affect any
outstanding Award without the consent of the Participant to whom such Award was
made; provided, however, that the Committee may amend the Plan in such manner as
it deems necessary to permit the granting of Awards to meet the requirements of
the Code or other applicable laws (including, without limitation, to avoid
adverse tax or accounting consequences to the Company or to Participants).
Except for adjustments pursuant to Section 20, in no event may any stock option
or stock appreciation right granted under the Plan be amended to decrease the
exercise price or strike price thereof, as the case may be, or be cancelled
(i) in exchange for a cash payment exceeding the excess (if any) of the Fair
Market Value of shares covered by such stock option or stock appreciation right
over the corresponding exercise price or strike price for such Award or (ii) in
conjunction with the grant of any new stock option or stock appreciation right
or other Award with a lower exercise price or strike price, as the case may be,
or otherwise be subject to any action that would be treated under the rules of
the New York Stock Exchange as a “repricing” of such stock option or stock
appreciation right, unless such amendment, cancellation or action is approved by
the Company’s shareholders in accordance with applicable law and rules of the
New York Stock Exchange.

 

12

--------------------------------------------------------------------------------


 

22.                               Government and Other Regulations. The
obligation of the Company to settle Awards in Common Stock shall be subject to
all applicable laws, rules, and regulations, and to such approvals by
governmental agencies as may be required. Notwithstanding any terms or
conditions of any Award to the contrary, the Company shall be under no
obligation to offer to sell or to sell and shall be prohibited from offering to
sell or selling any shares of Common Stock pursuant to an Award unless such
shares have been properly registered for sale pursuant to the Securities Act of
1933 with the Securities and Exchange Commission or unless the Company has
received an opinion of counsel, satisfactory to the Company, that such shares
may be offered or sold without such registration pursuant to an available
exemption therefrom and the terms and conditions of such exemption have been
fully complied with. The Company shall be under no obligation to register for
sale under the Securities Act of 1933 any of the shares of Common Stock to be
offered or sold under the Plan. If the shares of Common Stock offered for sale
or sold under the Plan are offered or sold pursuant to an exemption from
registration under the Securities Act of 1933, the Company may restrict the
transfer of such shares and may legend the Common Stock certificates
representing such shares in such manner as it deems advisable to ensure the
availability of any such exemption.

 

23.                               Relationship to Other Benefits. No payment
under the Plan shall be taken into account in determining any benefits under any
pension, retirement, profit sharing, group insurance or other benefit plan of
the Company or any subsidiary or affiliate of the Company except as otherwise
specifically provided in such other plan.

 

24.                               Governing Law. The Plan shall be construed and
its provisions enforced and administered in accordance with the laws of the
State of Minnesota applicable to contracts made and performed wholly within such
state by residents thereof.

 

25.                               Effective Date. This Plan was approved by the
Board on February 5, 2014, subject to approval by the Company’s shareholders,
and will become effective upon the date of such shareholder approval. Subject to
earlier termination pursuant to Section 21, the Plan shall terminate on
February 5, 2024.  No Award may be granted under the Plan after February 5,
2024, but Awards theretofore granted may extend beyond that date.

 

26.                               Foreign Eligible Persons. Awards may be
granted to Participants who are foreign nationals or employed outside the United
States, or both, on such terms and conditions different from those applicable to
Awards to Participants employed in the United States as may, in the judgment of
the Committee, be necessary or desirable in order to recognize differences in
local law or tax policy. The Committee also may impose conditions on the
exercise or vesting of Awards in order to minimize the Company’s obligation with
respect to tax equalization for Eligible Persons on assignments outside their
home country.

 

27.                               Compliance with Code Section 409A.

 

27.1                        Separation from Service. If any amount shall be
payable with respect to any Award hereunder as a result of a Participant’s
termination of employment or other service and such amount is subject to the
provisions of Code Section 409A, then notwithstanding any other provision of
this Plan, a termination of employment or other service will be deemed to have
occurred only at such time as the Participant

 

13

--------------------------------------------------------------------------------


 

has experienced a “separation from service” as such term is defined for purposes
of Code Section 409A.

 

27.2                        Timing of Payment to a Specified Employee.  If any
amount shall be payable with respect to any Award hereunder as a result of a
Participant’s “separation from service” at such time as the Participant is a
“specified employee” and such amount is subject to the provisions of Code
Section 409A, then notwithstanding any other provision of this Plan, no payment
shall be made, except as permitted under Code Section 409A, prior to the first
day of the seventh (7th) calendar month beginning after the Participant’s
separation from service (or the date of his or her earlier death). The Company
may adopt a specified employee policy that will apply to identify the specified
employees for all deferred compensation plans subject to Code Section 409A;
otherwise, specified employees will be identified using the default standards
contained in the regulations under Code Section 409A.

 

27.3                        General Compliance with Code Section 409A.
Notwithstanding other provisions of the Plan or any Award agreements thereunder,
no Award shall be granted, deferred, accelerated, extended, paid out or modified
under this Plan in a manner that would result in the imposition of an additional
tax under Code Section 409A upon a Participant.  In the event that it is
reasonably determined by the Committee that, as a result of Code Section 409A,
payments in respect of any Award under the Plan may not be made at the time
contemplated by the terms of the Plan or the relevant Award agreement, as the
case may be, without causing the Participant holding such Award to be subject to
taxation under Code Section 409A, such payments or other benefits shall be
deferred, if deferral will make such payment or other benefits compliant under
Code Section 409A, or otherwise such payment or other benefits shall be
restructured, to the minimum extent necessary, in a manner, reasonably
determined by the Committee, that does not cause such an accelerated or
additional tax or result in an additional cost to the Company (without any
reduction in such payments or benefits ultimately paid or provided to the
Participant).  The Company shall use commercially reasonable efforts to
implement the provisions of this Section 27 in good faith; provided that neither
the Company, the Board, the Committee nor any of the Company’s employees,
directors or representatives shall have any liability to Participants with
respect to this Section 27.

 

28.                               Awards Subject to the Plan. In the event of a
conflict between any term or provision contained in the Plan and a term
contained in any Award agreement, the applicable terms and provisions of the
Plan will govern and prevail.

 

29.                               Fractional Shares. Notwithstanding other
provisions of the Plan or any Award agreements thereunder, the Company shall not
be obligated to issue or deliver fractional Shares pursuant to the Plan or any
Award and the Committee shall determine whether cash, other securities, or other
property shall be paid or transferred in lieu of any fractional Shares or
whether such fractional Shares or any rights thereto shall be cancelled,
terminated or otherwise eliminated with, or without, consideration.

 

14

--------------------------------------------------------------------------------


 

30.                               Severability. If any provision of the Plan or
any Award is, or becomes or is deemed to be invalid, illegal, unenforceable in
any jurisdiction or as to any Participant or Award, or would disqualify the Plan
or any Award under any law deemed applicable by the Committee, such provision
shall be construed or deemed amended to conform to the applicable laws, or if it
cannot be construed or deemed amended without, in the determination of the
Committee, materially altering the intent of the Plan or the Award, such
provision shall be stricken as to such jurisdiction, Participant or Award and
the remainder of the Plan and any such Award shall remain in full force and
effect.

 

31.                               Forfeiture/Clawback. Any Awards granted under
the Plan may be subject to reduction, cancellation, forfeiture or recoupment to
the extent required by applicable law or listed company rules or to the extent
otherwise provided in an Award agreement at the time of grant.

 

15

--------------------------------------------------------------------------------